03/22/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                    Case Number: PR 22-0005


                                      PR 22-0005                       FILED
                                                                        MAR 2 2 2022
                                                                      Bovu, n Cireenvvood
                                                                    Clerk of Supreme Court
 IN RE THE MOTION OF STEPHEN J. HEGEDUS                                State of Montana

 FOR ADMISSION TO THE BAR OF THE STATE                                   ORDER
 OF MONTANA




      Stephen J. Hegedus has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar
Admissions Administrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Hegedus has provided the
necessary documentation and has satisfied the requirements prerequisite to admission on
motion under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Stephen J. Hegedus may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office of the Clerk
of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this        -'day of March, 2022.


                                                          4
                                                              Chief Justice
    (..../ .70/1   40



    9 0i /r1 Adoloft--
              Justices




2